             Case 13-11672-LT11               Filed 11/07/19            Entered 11/07/19 22:04:19        Doc 500        Pg. 1 of 6
CSD 1183 [07/01/18]
Name, Address, Telephone No. & I.D. No.
Abigail V. O'Brient (SBN 265704)
Andrew B. Levin (SBN 290209)
Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.
3580 Carmel Mountain Road, Suite 300
San Diego, CA 92130
858-314-1500
858-314-1501

                  UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
                  325 West F Street, San Diego, California 92101-6991

In Re
    LIVE OAK HOLDING, LLC,

                                                                                              BANKRUPTCY NO.13-11672-LT11



    Tax I.D.(EIN)#:                   /S.S.#:XXX-XX-                      Debtor.



                                                    NOTICE OF HEARING AND MOTION
    TO: Nazar Najor; G10 Galuppo Law, a Professional Law Corporation; Louis Galuppo, Esq.; Daniel Watts, Esq.; Dominick
    Severance, Esq.; the Law Office of Christine E. Baur; Christine E. Baur, Esq.; the Office of the United States Trustee; the
    Debtor's Twenty Largest Creditors; and all parties requesting special notice:




           You are hereby notified that on December 5, 2019         , at    3:00 p.m, in Department 3,Room 129
    of the Jacob Weinberger United States Courthouse, located at 325 West F Street, San Diego, California 92101-6991, there
 will be a hearing regarding the motion of Richard M Kipperman, chapter 11 trustee (the “Trustee”)             , Movant, for
(1) An order compelling Nazar Najor to withdraw his Motion for an Order to Show Cause Re: Contempt for Violation of the
Court's Peremptory Writ of Mandate (the "State Court Motion"), which was filed on or about October 16, 2019 in Live Oak
Holding Company, LLC, et al. v. Board of Supervisors of the County of San Diego, et al., case number 37-2011-00100974
pending the Superior Court of the State of California for the County of San Diego; and
(2) Imposing sanctions on Nazar Najor; G10 Galuppo Law, a Professional Law Corporation (and/or Louis Galuppo, Esq.,
Daniel Watts, Esq., and Dominick Severance, Esq.); and the Law Office of Christine E. Baur and/or Christine E. Baur, Esq. in
an amount equal to the amount of attorneys' fees and costs incurred by the Trustee as a result of the filing of the State Court
Motion.



       Any opposition or other response to this motion must be served upon the undersigned and the original and one copy
of such papers with proof of service must be filed with the Clerk of the U.S. Bankruptcy Court at 325 West F Street, San
Diego, California 92101-6991, not later than fourteen (14)1 days from the date of service.

DATED: November 7, 2019


                                                                        /s/ Abigail V. O'Brient
                                                                          [Attorney for] Moving Party
                                                                        Richard M Kipperman, chapter 11 trustee




1
    Depending on how you were served, you may have additional time for response. See FRBP 9006.

                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
CSD 1183
      Case 13-11672-LT11                Filed 11/07/19     Entered 11/07/19 22:04:19       Doc 500        Pg. 2 of 6
CSD 1183 (Page 2) [07/01/18]

                                                 CERTIFICATE OF SERVICE

        I, the undersigned whose address appears below, certify:

       That I am, and at all relevant times was, more than 18 years of age;

        That on 7th day of  November             , 2019, I served a true copy of the within NOTICE OF MOTION AND
HEARING, together with the following pleadings [describe any other papers] on the following persons listed below by the
mode of service shown below:
List additional papers:




 1.    To Be Served by the Court via Notice of Electronic Filing (“NEF”):

         Under controlling Local Bankruptcy Rules(s) (“LBR”), the document(s) listed above will be served by the
 court via NEF and hyperlink to the document. On November 7, 2019             , I checked the CM/ECF docket for
 this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
 Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:

                                          SEE ATTACHED SERVICE LIST
              Attorney for Debtor (or Debtor), if required:




               Chapter 7 Trustee:



               For Chpt. 7, 11, & 12 cases:     For ODD numbered Chapter 13 cases:    For EVEN numbered Chapter 13 cases:

               UNITED STATES TRUSTEE            THOMAS H. BILLINGSLEA, JR., TRUSTEE   DAVID L. SKELTON, TRUSTEE
               ustp.region15@usdoj.gov          Billingslea@thb.coxatwork.com         admin@ch13.sdcoxmail.com
                                                                                      dskelton13@ecf.epiqsystems.com




 2.     Served by United States Mail:

       On November 7, 2019                , I served the following person(s) and/or entity(ies) at the last known
 address(es) in this bankruptcy case or adversary pr oceeding by placing accurate copies in a sealed envelope in the
 United States Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:

                                          SEE ATTACHED SERVICE LIST
        Attorney for Debtor (or Debtor), if required:




                                                                                                    American LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
CSD 1183
      Case 13-11672-LT11            Filed 11/07/19      Entered 11/07/19 22:04:19            Doc 500       Pg. 3 of 6
CSD 1183 (Page 3) [07/01/18]



3.      Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

        Under Fed.R.Civ.P.5 and controlling LBR, on November 7, 2019              , I served the following person(s)
 and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
 transmission, by overnight delivery and/or electronic mail as follows:

                                       SEE ATTACHED SERVICE LIST
        Attorney for Debtor (or Debtor), if required:




        I declare under penalty of perjury under the laws of the United States of America that the statements made
        in this proof of service are true and correct.




        Executed on November 7, 2019                             /s/ Diane Hashimoto
                              (Date)                               (Typed Name and Signature)

                                                                 2029 Century Park East, Suite 3100
                                                                   (Address)

                                                                 Los Angeles, CA 90067
                                                                   (City, State, ZIP Code)




                                                                                                     American LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
CSD 1183
       Case 13-11672-LT11        Filed 11/07/19     Entered 11/07/19 22:04:19     Doc 500   Pg. 4 of 6

                                                 SERVICE LIST

VIA NEF
13-11672-LT11 Notice will be electronically mailed to:

Christine E. Baur on behalf of Interested Party Nazar Najor
christine@baurbklaw.com, admin@baurbklaw.com

Joseph R. Dunn on behalf of Trustee Richard M Kipperman
jrdunn@mintz.com, tlmayo@mintz.com;aobrient@mintz.com;docketing@mintz.com

Todd S. Garan on behalf of Creditor U.S. Bank National Association, as Trustee for HarborView Mortgage Loan
Trust 2005-12
ch11ecf@aldridgepite.com, tgaran@aldridgepite.com;TSG@ecf.courtdrive.com

Christopher Green on behalf of Trustee Richard M Kipperman
chrisgreenucla@gmail.com, chrisgreenucla@gmail.com

Richard M Kipperman
teresaj@corpmgt.com, ca82@ecfcbis.com

Leslie Klott on behalf of Creditor Ocwen Loan Servicing, LLC
bankruptcy@zievelaw.com

Andrew Levin on behalf of Trustee Richard M Kipperman
ablevin@mintz.com, docketing@mintz.com

Rodney Lorang on behalf of Interested Party County of San Diego, Department of Environmental Health
rodney.lorang@sdcounty.ca.gov; salfaro@sdcounty.ca.gov

Kristin Mihelic on behalf of United States Trustee United States Trustee
Kristin.T.Mihelic@usdoj.gov, tiffany.l.carroll@usdoj.gov, Elizabeth.c.amorosi@usdoj.gov

Abigail O'Brient on behalf of Trustee Richard M Kipperman
aobrient@mintz.com, docketing@mintz.com;DEHashimoto@mintz.com; ABLevin@mintz.com;
GJLeon@mintz.com

Susan C. Stevenson on behalf of Creditor The Watkins Firm
sstevenson@psdslaw.com, bonniec@psdslaw.com

United States Trustee
ustp.region15@usdoj.gov

Dennis J. Wickham on behalf of Creditor City National Bank
wickham@scmv.com, nazari@scmv.com

Jennifer C. Wong on behalf of Creditor U.S. Bank National Association, as Trustee for HarborView Mortgage
Loan Trust 2005-12
bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com

Kristin A. Zilberstein on behalf of Creditor CitiMortgage, Inc.
bknotifications@ghidottiberger.com; gbadmin@ecf.courtdrive.com
        Case 13-11672-LT11          Filed 11/07/19   Entered 11/07/19 22:04:19   Doc 500   Pg. 5 of 6

VIA EMAIL

Christofer Nolan
California Public Utilities Commission
505 Van Ness Avenue
San Francisco, CA 94102
Email: Christofer.Nolan@cpuc.ca.gov

Kimberly M. Niemeyer
State Water Resources Control Board
California Division of Drinking Water
1001 I St.
Sacramento, CA 95814
Email: Kim.Niemeyer@waterboards.ca.gov

VIA FEDERAL EXPRESS

San Diego County Tax Collector
Attn: Bankruptcy
1600 Pacific Highway, Room 162
San Diego, CA 92101-2477

Louis Galuppo
Daniel Watts
Dominick Severance
G10 Galuppo Law
A Professional Law Corporation
2792 Gateway Road, Suite 102
Carlsbad, California 92009

Nazar Najor
37715 Royal Oak Place
Boulevard, CA 91905

Christine E. Baur
Law Office of Christine E. Baur
4653 Carmel Mountain Road, Suite 308 #332
San Diego, CA 92130
        Case 13-11672-LT11      Filed 11/07/19   Entered 11/07/19 22:04:19   Doc 500    Pg. 6 of 6



     LIVE OAK 13-11672                      SERVICE LIST
                                            VIA U.S. MAIL


                                            American Express
          Nazar Najor                                                            Baker Corporation
                                              PO Box 0001
         P.O. Box 1321                                                          1726 Don Lee Place
                                       Los Angeles, CA 90096-8000
      Boulevard, CA 91905                                                    Escondido, CA 92029-1136\


     California Public Utilities
                                            Cate Legal Group                      City National Bank
   Commission/Attn. C. Reyes
                                        7710 Balboa Avenue #316               937 Lomas Santa Fe Drive
505 Van Ness Avenue, Room 3000
                                        San Diego, CA 92111-2254               Solana Beach, CA 92075
    San Francisco, CA 94102


                                           County of San Diego                          Dudek
     Clairemont Equipment
                                          Environmental Health               Engineering & Environmental
      7651 Ronson Road
                                             PO Box 129261                         605 Third Street
     San Diego, CA 92111
                                        San Diego, CA 92112-9261                 Encinitas, CA 92024


     Franchise Tax Board
                                           Frank B &Associates                     Home Depot
       State of California
                                             134 Davis Street                     PO Box 183175
        PO Box 942857
                                          Santa Paula, CA 93060              Columbus, OH 43218-3175
  Sacramento, CA 94257-0531


         Home Depot                      Internal Revenue Service             Lowe’s Business/GECRB
        PO Box 182676                          PO Box 37900                       PO Box 530970
   Columbus, OH 43218-2676               Hartford, CT 06176-7900              Atlanta, GA 30353-0970



         Lowe’s/GECRB                       Rocky Vandergriff                      US Bank Credit
         PO Box 530914                        PO Box 815                          2955 Alpine Blvd.
     Atlanta, GA 30353-0914                 Seeley, CA 92273                      Alpine, CA 91901



          Watkins Firm                         Wells Fargo
  4275 Executive Square #1020                 PO Box 54349
       La Jolla, CA 92037                 Los Angeles, CA 90054
